Citation Nr: 0630251	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.  
He appears to have served in Vietnam from January to June 
1972 according to documents on file.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied service connection for PTSD.  The Board remanded 
the claim in June 2004 for additional development.  As 
explained below, the requested development has taken place, 
so the Board will decide the claim.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDING OF FACT

Although the veteran has been diagnosed with PTSD, the 
evidence of record neither supports his claimed stressors nor 
indicates that he engaged in combat with the enemy.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), (f), 
4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO sent four VCAA-related letters to the veteran prior to its 
initial denial of his claim in September 2002.  After the 
Board's June 2004 remand and pursuant to instructions in this 
remand to ensure VCAA compliance, the Appeals Management 
Center (AMC) sent three VCAA-related letters prior to 
readjudicating the claim in its May 2006 supplemental 
statement of the case (SSOC).  Thus, the RO complied with the 
VCAA's timing requirements, and to the extent that its pre-
adjudication VCAA letters did not fully comply with the VCAA, 
any error were remedied by the Board's remand for VCAA 
notification followed by new VCAA notification and 
readjudication of the claim.  See Mayfield, 444 F.3d at 1333-
1334 (VCAA timing problem may be cured by Board remand for 
VCAA notification followed by readjudication).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

Here, the RO's April, May, June, and July 2002 letters and 
the AMC's June 2004, March 2005, and December 2005 letters 
complied with the VCAA's requirements regarding the content 
of notification.  In these letters, the RO and the AMC told 
the veteran that they were working on the veteran's claim for 
service connection for PTSD and explained what he needed to 
show to establish entitlement to this benefit.  The letters 
told him about the evidence that VA still needed, the types 
of evidence that the veteran could submit, and how the 
veteran could help VA to obtain this evidence, for example, 
for the veteran to give VA specific information regarding his 
claimed stressors to enable it to attempt to confirm these 
stressors with the relevant organizations.  In addition, the 
letters explained VA's duty to assist the veteran in 
obtaining additional evidence and the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  Moreover, pursuant to the Board's 
instructions, the AMC wrote in its March 2005 letter in bold 
print, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim which you have not previously submitted, please 
send it to us."  

In addition, the AMC complied with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) by sending a March 2006 
letter explaining how a disability rating and effective date 
would be assigned if service connection were granted.

Moreover, VA obtained the veteran's service medical records 
(SMRs), service personnel records, and all identified post-
service medical records.  Further, as instructed by the Board 
and explained in detail below, the AMC sought more specific 
information from the veteran about his claimed stressors and 
used this information to seek the unit history, unit casualty 
reports, and other records in an effort to corroborate the 
veteran's claimed stressors.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
its implementing regulations, and the Board will decide the 
veteran's claim.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2005) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).  Here, the veteran 
has been diagnosed with PTSD, by Dr. "S.W." as explained in 
a November 2005 letter and by social worker, "D.M." in June 
2002.  The issue is therefore whether there is credible 
supporting evidence that these claimed in-service stressors 
actually occurred. 

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  Whether a 
veteran in fact engaged in combat with the enemy, and whether 
a veteran has submitted sufficient corroborative evidence of 
claimed in-service stressors, are a factual determinations. 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Here, the 
veteran stated to Dr. "S.W." that he received the combat 
infantry badge (CIB), which would indicate participation in 
combat, but the veteran's DD Form 214 reflects that the only 
decorations, medals, badges, commendations, citations and 
campaign ribbons he received were the National Defense 
Service Medal and the Sharp Shooter Badge M-16 Rifle.  The 
veteran's service personnel records reflect that he also 
received the Republic of Vietnam Campaign Medal with 60 
device and an award for overseas service, neither of which 
indicate that he engaged in combat with the enemy.  The AMC 
asked the National Personnel Records Center (NPRC) in 
November 2005 whether a DD 215 (revising the veteran's DD214) 
had been issued in the last three years, and the NPRC 
indicated that no DD 215's were in the veteran's file.

The veteran's claimed stressors, upon which the diagnoses of 
PTSD were based, were that he was forced by his platoon 
leader, a Lieutenant, to shoot rounds into a dead Vietnamese 
sniper, and that his friend [redacted] [redacted] ("[redacted]") died in 
his arms after being shot.  Although the veteran indicated in 
his responses to the PTSD questionnaire and elsewhere that 
his stressors occurred between September and November 1971, 
his personnel records show that he was in A Company, 1st 
Battalion/7th Cavalry Regiment, 3d Brigade, 1st Cavalry 
Division (Air Mobile) from January 1972 to June 1972.  As 
instructed by the Board, the AMC requested information from 
various sources regarding the 1st Battalion, 7th Cavalry Unit 
between January and June 1972.  The Center for Unit Records 
Research (CURR) wrote in an August 2005 letter, to which it 
attached a daily staff journal and other documents that 
indicated that the 1st Battalion, 7th Cavalry had engaged in 
enemy contact with one U.S. soldier killed in action, but 
that the soldier was a Sergeant [redacted] and not the [redacted] or 
[redacted] [redacted] that the veteran identified as the soldier 
who died in his arms.  Significantly, an entry in the Vietnam 
Casualty Search web site indicated that a [redacted] [redacted] 
was killed in action due to an explosive device on November 
13, 1970.  Subsequently obtained service personnel records 
indicate that this serviceman was with Company A of the 4th 
Battalion, 21st Infantry, a unit in which the veteran did not 
serve.  As noted by the AMC in the SSOC, the veteran and Mr. 
[redacted] attended the same high school at about the same time.  
The AMC also requested records relating to the veteran's unit 
from January to June 1972 from the National Archives and 
Records Administration (NARA), but NARA indicated it did not 
have any records of this unit.

Thus, VA made numerous attempts to obtain information 
corroborating the veteran's claimed stressors, but the 
information obtained either did not corroborate the claimed 
stressors or indicated that the veteran's statements were 
inaccurate regarding the claimed stressors.  Moreover, to the 
extent that the veteran has claimed that he was in Vietnam 
earlier than his service records indicate or that he received 
medals such as the CIB that his records do not indicate he 
received, the Board presumes that the relevant organizations 
have "properly discharged their official duties" by 
accurately recording the veteran's dates of service and his 
awards in the absence of clear evidence to the contrary.  See 
United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-
15, 47 S. Ct. 1 (1926); see also Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992).  Since the veteran has not 
presented evidence to the contrary, the Board finds that he 
served in Vietnam between January and June 1972 and that he 
did not receive any awards indicating that he participated in 
combat with the enemy.  As the evidence does not indicate 
that the veteran engaged in combat with the enemy and does 
not otherwise support either of his claimed stressors, and 
credible evidence supporting a claimed stressor is an 
essential element in establishing service connection for 
PTSD, the benefit-of-the-doubt doctrine is not for 
application and the claim for service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


